Citation Nr: 0730259	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia (claimed as high cholesterol), claimed 
as secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus.  

3.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of entitlement to service connection for type 
II diabetes mellitus.

4.  Entitlement to an increased rating for type II diabetes 
mellitus, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The issue of entitlement to an increased rating for type II 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran requested a Board hearing by videoconference.  
The requested hearing was conducted by the undersigned in 
July 2007.

 
FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability for which VA 
compensation is payable.

2.  The veteran's hypertension is not proximately due to or 
the result of his service-connected type II diabetes 
mellitus.  

3.  The date on which diabetes mellitus was added to the list 
of diseases that are presumptively associated with herbicide 
exposure is May 8, 2001.  


CONCLUSIONS OF LAW

1.  Service connection for hypercholesterolemia, claimed as 
secondary to service-connected type II diabetes mellitus, is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  The criteria for service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).  

3.  The criteria for assignment of an effective date earlier 
than May 8, 2001 for the grant of service connection for type 
II diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101, 
5110 (b) (1) (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

The veteran contends that he has high cholesterol and 
hypertension as a result of his service-connected type II 
diabetes mellitus.  See September 2002 and November 2004 VA 
Forms 21-4138; July 2007 hearing transcript.  He has 
specifically limited these claims for service connection on a 
secondary basis, which is separate and distinct from a direct 
service connection claim.  See Harder v. Brown, 5 Vet. App. 
183 (1993).  The Board notes that the veteran's claim for 
service connection for hypertension on a direct basis was 
previously denied.  See April 2002 rating decision.  The 
Board has, nevertheless, considered whether the additional 
evidence of record provides any basis for a determination 
that new and material evidence has been submitted to reopen 
the claim for direct service connection for hypertension.  
However, the Board finds that no evidence regarding direct 
incurrence of hypertension in service or during an applicable 
presumptive period has been submitted.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  Id. at 795.

The Board acknowledges the veteran's contentions that his 
type II diabetes mellitus has caused the development of high 
cholesterol.  An opinion provided by Dr. E.W. Kinchen, Jr., 
states that the veteran's service-connected diabetes and 
elevated cholesterol are certainly associated.  See February 
2005 VA Form 21-4138.  As noted above, however, service 
connection can only be granted for a disability resulting 
from disease or injury.  See 38 U.S.C.A. § 1110 (West 2002).  
Hypercholesterolemia is a laboratory finding that manifests 
itself only in laboratory test results, but is not a disease 
or disorder which directly causes disability.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (noting that elevated 
triglycerides and elevated cholesterol "are actually 
laboratory test results, and are not, in and of themselves, 
disabilities").  

Therefore, despite the opinion provided by Dr. Kinchen and 
the medical evidence that establishes the veteran has a 
finding of hypercholesterolemia on laboratory examination of 
the blood, hypercholesterolemia is not a disability for which 
service connection can be granted.  In the absence of a 
disability for which an award of service connection is 
authorized by law, service connection for 
hypercholesterolemia is not warranted.  

The medical evidence also establishes that the veteran has 
hypertension.  See VA treatment records.  The veteran 
submitted a January 2003 statement in support of his claim 
from C. Preis, a family nurse practitioner (FNP), who reports 
that although hypertension and type II diabetes mellitus are 
comorbidities, a causative relationship between the two could 
not be reported, as diabetes mellitus is not necessarily a 
cause of hypertension.  See VA Form 21-4138 received February 
2003.  

An opinion was sought from a VA examiner in April 2003, who 
reported that in reviewing the veteran's laboratory results, 
the veteran has consistently shown normal blood urea nitrogen 
(BUN) and creatinine, with the most recent creatinine 
measured at 1.3, well within the normal range.  Based on the 
normal creatinine, the examiner opined that the veteran's 
hypertension was essential hypertension and was not related 
to his type II diabetes mellitus.  The rationale provided was 
that diabetes can cause an elevation in creatinine, which 
indicates damage to the kidney.  Kidney damage is compensated 
for by the development of hypertension.  As the veteran does 
not have any damage to the kidneys, he does not have renal 
involvement secondary to type II diabetes mellitus and his 
hypertension is an essential hypertension unrelated to 
diabetes.  See VA Compensation and Pension (C&P) hypertension 
examination report.  

The medical opinions of record do not support the veteran's 
claim for service connection for hypertension on a secondary 
basis.  This is so because the January 2003 statement from C. 
Preis could not provide a causative relationship between 
hypertension and type II diabetes mellitus, while also noting 
that diabetes is not necessarily a cause of hypertension.  
Furthermore, the April 2003 opinion provided by the VA 
examiner reported that the veteran's normal creatinine levels 
revealed that he has essential hypertension which, without 
kidney damage, was unrelated to diabetes mellitus.  In the 
absence of a medical opinion establishing a link between the 
veteran's hypertension and diabetes, service connection for 
hypertension as secondary to service-connected type II 
diabetes mellitus is not warranted and the claim must be 
denied.  See 38 C.F.R. §§ 3.303, 3.310(a) (2006).  

II.	Earlier effective date claim

The veteran is seeking an effective date earlier than May 8, 
2001 for the award of service connection for type II diabetes 
mellitus, which was granted on a presumptive basis due to his 
exposure to herbicide agents.  The veteran filed a claim for 
service connection for diabetes that was received by the RO 
on October 23, 2001.  See VA 21-526.  Service connection was 
granted with an original effective date of July 9, 2001, 
which the RO noted was the date on which diabetes mellitus 
was added to the list of diseases that are presumptively 
related to herbicide exposure.  See April 2002 rating 
decision.  The RO subsequently assigned the May 8, 2001 
effective date as a result of a Court of Appeals for Veterans 
Claims (CAVC) decision that found it was on this date that 
service connection for diabetes mellitus on a presumptive 
basis due to herbicide exposure was established.  See March 
2003 rating decision.  The veteran contends that the 
effective date should go back to 1983, when he was diagnosed 
with type II diabetes mellitus.  See notice of disagreement 
(NOD) received August 2003; July 2007 transcript.  

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(ii) (2006).  If the award of compensation is due 
to a liberalizing change in the law or an administrative 
issue, the effective date of the award shall be fixed in 
accordance with the facts, but shall not be earlier than the 
date of the change in the law.  In no event shall the 
increase be retroactive for more than one year from the date 
of application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2006).  

If a claim is reviewed at the claimant's request more than 
one year after the effective date of the law, the effective 
date of the award may be one year prior to the date of 
receipt of such request, if the veteran met all the criteria 
of the liberalizing law or issue at that time.  38 C.F.R. § 
3.114(a)(3).  As noted above, the effective date for which 
diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure is May 8, 
2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 
1378 (Fed. Cir. 2002).  

The Board notes that there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  See 38 C.F.R. § 3.816 (2006).  The veteran's claim, 
however, does not meet the requirements for this regulation 
to apply, as he was not denied compensation for diabetes 
mellitus between September 25, 1985, and May 3, 1989; his 
claim for service connection was not pending before VA on May 
3, 1989, nor was it received by VA between May 3, 1989, and 
the effective date of the statute or regulation establishing 
a presumption of service connection for diabetes mellitus 
(May 8, 2001); and his claim was not received within one year 
from the date of his separation from service (August 18, 
1970).  When none of the requirements are met, which is the 
case here, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
See 38 C.F.R. § 3.816(c)(4) (2006).  

Applying the law to the facts in this case, the Board finds 
the veteran is not entitled to an effective date earlier than 
May 8, 2001, for the award of service connection for type II 
diabetes mellitus on a presumptive basis.  The Board 
acknowledges that the veteran was diagnosed with diabetes 
prior to the effective date of his award of service 
connection.  As explained above, however, the veteran does 
not meet any of the requirements under 38 C.F.R. § 3.816; 
therefore, his claim must be decided in accordance with 38 
C.F.R. §§ 3.114 and 3.400.  Under 38 C.F.R. § 3.114(a), if an 
award of compensation is made pursuant to a liberalizing 
change in the law, the effective date of the award shall be 
no earlier than the date of the change in the law.  As the 
May 8, 2001 effective date of the grant of service connection 
for type II diabetes mellitus was assigned according to the 
date that diabetes mellitus was added to the list of diseases 
presumptively connected to herbicide exposure, the veteran is 
not entitled to an effective date earlier than the date the 
law was enacted.  See 38 C.F.R. § 3.114(a) (2006).  As such, 
his claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the June 2004 and March 2005 rating decisions that 
are the subject of the veteran's appeal concerning his claims 
for service connection for hypertension and 
hypercholesterolemia as secondary to type II diabetes 
mellitus, he was advised of the evidence necessary to 
establish a claim for service connection on a secondary 
basis; that the RO would assist him in obtaining additional 
information and evidence; of the responsibilities on both his 
part and VA's in developing the claims; and of the need to 
send any evidence in his possession that was pertinent to the 
claims.  See April 2003 and January 2005 letters; May 2005 
statement of the case (SOC).  

The Board acknowledges that the veteran was not provided with 
notice of what evidence was needed to establish a claim for 
an earlier effective date prior to the issuance of the 
January 2005 SOC that denied his claim.  This issue, however, 
was raised in a NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

In any event, the determination as to the appropriate 
effective date for the award of service connection for 
diabetes mellitus is a matter of law in this case, and no 
further development of any factual matter could affect the 
outcome of the claim.  Similarly, the determination that 
hypercholesterolemia is not a disability for purposes of 
veterans' benefits is a matter of law, and no further 
development of any factual matter could affect the outcome of 
the claim.  Because these determinations are is a matter of 
law, further factual development would not assist the veteran 
to provide his claims.  Therefore, there is no further duty 
to notify or assist the veteran with regard to these claims.  

As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. At 187.  In addition, the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) was provided in 
a June 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA and private treatment records were 
obtained and he was given the opportunity to provide 
testimony on the issues under appeal.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

The veteran has not indicated that any other provider told 
him that his hypertension was caused by his diabetes, nor has 
he indicated that any additional records might be relevant to 
this claim.  The Board finds that there is no need to Remand 
this claim in order to obtain records from the Social 
Security Administration.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.




ORDER

Service connection for hypertension, as secondary to service-
connected type II diabetes mellitus, is denied.

Service connection for hypercholesterolemia, as secondary to 
service-connected type II diabetes mellitus, is denied.

An effective date prior to May 8, 2001 for the grant of 
service connection for type II diabetes mellitus is denied.  


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the veteran's claim 
for entitlement to an increased rating for type II diabetes 
mellitus.  Further development would ensure that his due 
process rights, including those associated with VA's duties 
to notify and assist, are met.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2006).

In order for a rating in excess of 20 percent to be assigned 
for service-connected type II diabetes mellitus, there must 
be evidence that the veteran's activities have been 
regulated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).  A recent CAVC decision defined the "regulation of 
activities" as the "avoidance of strenuous occupational and 
recreational activities," and concluded that medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  See Camacho v. 
Nicholson, No. 05-1394 (U.S. Vet. App. July 6, 2007).  

During an April 2006 VA C&P diabetes mellitus examination 
conducted in conjunction with his claim for increased rating, 
the veteran reported that he is in receipt of compensation 
from the Social Security Administration (SSA).  No request 
for records from the SSA, however, has ever been made.  
Medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims folder before a decision is 
rendered on the veteran's claim.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records since February 2006.

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

3.  The adjudicator should review the 
clinical records to determine whether 
there is reference to medical direction 
related to the veteran's activities and 
activity level.  If the clinical records 
do not clearly reflect whether there are 
medical recommendations directing the 
veteran's activity level, then VA 
examination or review to provide an 
opinion as to whether such direction is 
required should be obtained.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


